—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Ingrassia, J.), entered February 8, 1996, which, upon a jury verdict, was in favor of the defendants and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The jury verdict was supported by a fair interpretation of the evidence (see, Vadala v Carroll, 91 AD2d 865, affd 59 NY2d 751).
The plaintiff’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.